Order affirmed, with $10 costs and disbursements, with leave to the appellants to answer within ten days after service of a copy of the order herein with notice of entry thereof. All concur. (The order denies defendants’ motion to dismiss the complaint in an action for a declaratory judgment declaring a zoning ordinance to be unreasonable, unconstitutional and void, and restraining the enforcement thereof as to plaintiff’s property.) Present — Taylor, P. J., MeCurn, Love, Yaughan and Kimball, JJ.